Citation Nr: 0627189	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
a transverse scar of the right olecranon process.

2.  Entitlement to a compensable evaluation for a round scar 
of the right olecranon process.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from May 1945 to 
October 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  This rating decision granted the 
veteran an increased evaluation from 0 to 10 percent for 
right elbow scars, and denied service connection for scars of 
both knees and the right hip.  In his April 2003 notice of 
disagreement, the veteran disagreed with the 10 percent 
evaluation assigned for right elbow scars, and with denials 
of service connection for scars of only the right knee and 
the right hip.

After the issues referred to above were perfected for appeal, 
the veteran submitted evidence which resulted in additional 
claims for service connection being considered by the RO and, 
in May 2005, the RO granted service connection for arthritis 
of the right elbow and left knee with a combined 10 percent 
evaluation.  However, service connection for arthritis of the 
right hip and right knee was denied and the veteran 
disagreed.  A statement of the case on these issues was 
dispatched to the veteran in May 2005, but no timely appeal 
of these issues was submitted by the veteran or 
representative.  The October 4, 2005, informal hearing 
presentation of the representative cannot be considered as a 
timely substantive appeal on these issues.  The veteran is 
free to reopen these claims with the submission of new and 
material evidence.

In his November 2003 substantive appeal, the veteran 
requested a Travel Board hearing before a Veterans Law Judge, 
and the veteran was duly notified of a hearing to be held at 
the RO on September 13, 2005.  The veteran failed to appear 
for this hearing, and there is no request for another 
hearing.

Subsequently, the Board issued a remand to the RO via the 
Appeals Management Center (AMC) in November 2005.  All three 
issues were remanded for the purpose of obtaining additional 
medical information.  Said information was obtained and the 
claim was returned to the AMC.  In March 2006, the AMC 
granted service connection for scars of the right knee and 
right hip.  As this is a full grant of benefits for these 
disabilities, these two issues are no longer before the 
Board.  The AMC bifurcated the remaining issue - that dealing 
with scars of the right elbow.  The AMC granted a separate 
evaluation for a round scar of the right olecranon process 
and for a transverse scar of the right olecranon process.  A 
noncompensable rating was assigned for the round scar and a 
10 percent rating was assigned for the transverse scar.  This 
is not a full grant of the benefit sought on appeal because 
higher ratings are available.  Regarding a claim for an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, these issues remain before the 
Board.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's residual round scar of the right olecranon 
process is well-healed, slightly tender, and causes no 
limitation of function of the part affected.

3.  The veteran's transverse scar of the right olecranon 
process is well-healed, slightly tender, and causes no 
limitation of function of the elbow.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 10 percent, 
but no higher, for a round scar of the right olecranon 
process have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2001 and 
2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for a transverse scar of the right olecranon process have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2001 and 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has asked that two scars that he has on his right 
"elbow" be rated higher that the ratings currently 
assigned.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a June 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim for an increased 
evaluation, and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and the Board's Remand of November 2005.  
In each instance, the VA has discussed what the appellant 
needed to present in the form of evidence that would allow 
for him to succeed with his appeal.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that over the course 
of this appeal, the veteran has undergone many examinations 
of his right elbow.  In fact, the Board's Remand of November 
2005 specifically requested that another examination of the 
scars of the right elbow occur and such was accomplished in 
December 2004.  These exams have been performed in order to 
obtain detailed information with respect to the veteran's 
scars.  The results of all of these examinations have been 
included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records and the Board's development 
instructions in the Board's November 2005 remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for increased ratings, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the effective date to be assigned 
are rendered moot.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased evaluation claims.  He has 
been advised of the evidence considered in connection with 
his appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The veteran's scars have been rated pursuant to the rating 
criteria found at Diagnostic Code 7805.  38 C.F.R. Part 4 
(2001) and (2005).  During the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
By regulatory amendment, effective July 31, 2002, changes 
were made to the schedular criteria for evaluating skin 
disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  See 
67 Fed. Reg. 49596- 49599 (2002).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes 
or regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits."); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), overruled in part by Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Under the regulations in effect prior to July 31, 2002, 
disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 
10 percent evaluation if the disfigurement is moderate.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001).  Superficial 
scars warrant a 10 percent evaluation if they are poorly 
nourished and subject to repeated ulceration or if they are 
tender and painful on objective demonstration.  Scars may 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2001).

The revised Diagnostic Code 7800 provides that disfigurement 
of the head, face, or neck, where shown by one characteristic 
of disfigurement warrants a 10 percent rating.  Note (1) 
provides that the eight characteristics of disfigurement are:  
scar five or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Note (2) states:  
Rate tissue loss of the auricle under Diagnostic Code 6207 
(loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) states to take into consideration 
unretouched color photographs when evaluating under these 
criteria.  67 Fed. Reg. 49,596 (July 31, 2002), (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800). 

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2005).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2005).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2005).  The next criteria, that of Diagnostic Code 
7804, provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Finally, Diagnostic Code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part.  38 C.F.R. Part 4 (2005).

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration.  Diagnostic Code 7804 awarded 10 percent 
for a superficial scar that was tender and painful upon 
objective observations, regardless of measurement.  
Diagnostic Code 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected.  38 C.F.R. Part 4 (2001).

I.  Round Scar

As reported, the round scar of the right elbow has been 
noncompensably rated.  In July 2002, the veteran was examined 
by a VA examiner.  The examiner classified the scar as a two 
centimeter circular scar.  The scar was sensitive to touch 
but it was not adherent.  The texture was normal and there 
was no ulceration or breakdown of the skin but there was 
slight elevation of the scar.  Underlying tissue loss, 
inflammation, edema, and keloid formation were not found.  
Disfigurement was not reported and the round scar did not 
limit the movement of the elbow.  

Another VA Scars Examination was performed in December 2005.  
The examiner reported that the round scar was approximately 
eight millimeters by eight millimeters.  The doctor further 
reported that the scar was nonadherent, superficial, with 
minimal underlying soft tissue damage.  Inflammation, edema, 
or keloid formation was not reported.  Although the scar was 
hypopigmented in relationship to the skin surrounding the 
scar, limitation of flexibility and motion was not diagnosed.  

In conjunction with the veteran's claim, his various private 
and VA treatment records were obtained and included in the 
claims folder for review.  While the records show treatment 
for pain and restriction of motion in the elbow, they do not 
show treatment for the round scar.  Moreover, they do not 
suggest or insinuate that the right elbow function is 
limited, restricted, or affected by the round scar.  

After reviewing the evidence, the Board finds that the 
veteran has met the criteria for a 10 percent rating, but no 
higher, pursuant to the criteria at Diagnostic Code 7801, 
7802, 7803, 7804, and 7805 (2001) and (2005) for the 
veteran's residual round scar of the right elbow.  The scar 
is slightly tender to the touch, and as such, this 
tenderness, despite the small size of the scar, qualifies for 
a 10 percent rating.  Nevertheless, the evidence does not 
indicate that an evaluation in excess of 10 percent should be 
assigned.  The scar is not hypersensitive.  Moreover, the 
scar appears to be superficial, not deep, and it is not 
associated with underlying soft tissue damage.  Similarly, it 
is not adherent, and there is no sign of underlying tissue 
loss.  Also, the scar does not approach the area size needed 
for an evaluation in excess of 10 percent.  Additionally, 
none of the medical evidence suggests or insinuates that the 
scar is disfiguring or that it is functionally limiting in 
nature.  Hence, for the above reasons, the Board finds that 
the criteria for a 10 percent evaluation for a round scar of 
the right elbow has been met.

II.  Transverse Scar

The veteran is also service-connected for a transverse scar 
of the right olecranon process.  Per the July 2002 medical 
examination, this scar is approximately seven centimeters in 
length.  The scar was sensitive to touch but it was not 
adherent.  The texture was normal and there was no ulceration 
or breakdown of the skin but there was slight elevation of 
the scar.  Underlying tissue loss, inflammation, edema, and 
keloid formation were not found.  Disfigurement was not 
reported and the round scar did not limit the movement of the 
elbow.  

The scar was examined again in December 2005.  It was written 
that the scar measured 6.5 centimeters by two millimeters.  
It was tender upon squeezing.  The doctor further reported 
that the scar was nonadherent, superficial, with minimal 
underlying soft tissue damage.  Inflammation, edema, or 
keloid formation was not reported.  Although the scar was 
hypopigmented in relationship to the skin surrounding the 
scar, limitation of flexibility and motion was not diagnosed.  

No treatment has been shown in either the private or VA 
medical records.  The scar has been shown to be well-healed, 
occasional painful when squeezed, not subject to ulcerations, 
and it does not limit the function of the body part affected.  
Additionally, the transverse scar is superficial, not deep, 
and it is not associated with underlying soft tissue damage.  
Also, the scar does not approach the area size needed for an 
evaluation in excess of 10 percent.  Hence, for the above 
reasons, the Board finds that the criteria for an evaluation 
in excess of 10 percent for a transverse scar of the right 
elbow have not been met.

III.  Extraschedular Evaluation

In reaching the above determination, the Board considered 
whether the veteran's service-connected scars standing alone 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment beyond that interference contemplated in the 
assigned ratings or frequent periods of hospitalization, due 
solely to the veteran's service-connected scars of the right 
elbow as to render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2005) are not met.




ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
a transverse scar of the right olecranon process is denied.

2.  Entitlement to a 10 percent evaluation for a round scar 
of the right olecranon process is granted, subject to the 
regulations governing disbursement of monetary funds.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


